PER CURIAM.
We have for review Sarasota County School District v. Sarasota Classified/Teachers Ass’n, 614 So.2d 1143 (Fla. 2d DCA1993). Petitioner argued that this Court had jurisdiction because the decision below expressly affects a class of constitutional or state officers and expressly conflicts with another decision of this Court under the rationale of McBumette v. Playground Equipment Corp., 137 So.2d 563 (Fla.1962). Although this Court accepted jurisdiction and heard oral arguments, we now determine that jurisdiction was improvidently granted.
Accordingly, this Court is without jurisdiction to hear this cause and the petition for review is hereby dismissed.
It is so ordered.
NO MOTION FOR REHEARING WILL BE ALLOWED.
OVERTON, McDonald, GRIMES and HARDING, JJ., concur.
KOGAN, J., dissents with an opinion, in which BARKETT, C.J. and SHAW, J., concur.